Citation Nr: 1430731	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-46 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted] 


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  He died in June 2007, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2013 the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant claims that he is entitled to recognition as a helpless child of the deceased Veteran (who died of service-connected disabilities) on the basis that he manifested permanent incapacity for self-support prior to attaining the age of 18.

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday. 38 U.S.C.A. § 101(4)(A)(ii) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2013).  The focus of analysis is on the individual's condition at the time of his or her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443.

For purposes of VA benefits, a "child" is defined as an unmarried person.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

A January 1996 assessment by the ASIST Independent & Supportive Living Services reflects that the appellant appeared to be 

a young man with mild deficits in the area of capacity for independent living and economic self-sufficiency and possibly due to significant deficits in self-direction and emotional skills.  He was currently being evaluated by mental health.  Further assessment information is necessary in order to make our determination of eligibility.

The ASIST evaluation noted that the Veteran had a limited work history with trouble keeping jobs.  He worked at Walmart, McDonalds, Taco Bell, Tyson's Chickens, and at an electronics assembly plant.  He worked as a cabinet maker, security officer, gas station attendant and as firefighter for the State of California.  The report also noted that the appellant has never been married.  He had a car, and a driver's license.  

The report reflected that further assessment was needed to determine his legibility for their services.  The Board notes that additional information is also necessary to determine whether the appellant meets the criteria for eligibility for status as a "child."

The record shows that the appellant is the son of the deceased Veteran.  He was born in September 1970.  He attained the age of 18 in September 1988.  He is now almost 44 years of age.  The appellant essentially contends that he has cognitive and emotional problems that were present before his 18th birthday that rendered him permanently incapable of self-support. 

The appellant reached the age of 18 in September 1988.  The records do not contain evidence that the appellant received psychological treatment or counseling prior to his 18th birthday.  The ASIST records reveal he was enrolled in special education classes and graduated high school at the age of 20 years.  The records of psychological treatment or special education records until the appellant reached the age of 18 are extremely pertinent to the Veteran's claim and have not been obtained.  The duty to assist requires that such records if available should be obtained and considered in adjudicating the Veteran's claim.  38 C.F.R. § 3.159. 

The Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  In view of the foregoing, the Board finds that a remand for a VA medical examination is necessary to assist in determining if the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to his 18th birthday.  38 C.F.R. § 3.159(c)(4)(i).

At his Travel Board hearing he reported receiving Social Security Administration (SSA) benefits since 2002.  As it appears such records are relevant to the claim, an attempt to obtain these records should be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Additionally, with authorization from the appellant, his SSA earnings records should also be requested.

Currently there are very limited medical and/or psychological treatment records for the appellant available.  It does not appear that any efforts to obtain additional records have been made. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed physical and psychological conditions, to include ASIST and providers who treated the appellant that were provided by his elementary, middle, and high schools.  Treatment records from prior to his eighteenth birthday are especially relevant to this inquiry.

After the appellant has signed the appropriate releases, obtain those records not already associated with the claims file.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the appellant cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the appellant and his representative (if any) of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain and associate with the file the appellant's complete records from the Social Security Administration  related to any claim for SSA benefits (SSI or SSD), including any SSA administrative decision(s) (favorable or unfavorable), including records reflecting his earliest application for benefits administered by SSA.  If such records are unavailable, a negative response must be obtained.

Upon authorization, request the appellant's official earnings record from SSA, including earnings prior to and after age 18. 

3.  The appellant should identify benefit programs from which he received income, during the interval from his 18th birthday in September 1988 until the award of his current SSA benefits. 

Upon identification of the benefits programs from which the appellant received support prior to the current award of SSA benefits, and authorization from the appellant, records of his applications for benefits and medical or other information underlying each award should be sought. 

4.  The RO/AMC should schedule appellant for the appropriate VA examination to help ascertain if he became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.  The record must be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should state, based on the available evidence, whether it is at least as likely as not (50 percent or greater probability) that appellant became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.

The examiner must provide a clear explanation for his or her opinion and must provide a discussion of the facts and medical principles involved.

5.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

